Brady, J.
(dissenting).
The improvement, to which this application related, extended from Forty-second to Eighty-sixth streets, and when it touched the southerly line of Eighty-sixth street it ended. It was not within its language to cross that street.
The words “intersecting streets,” in the resolution, give no force to the contrary view. These were the streets between Forty-second and Eighty-sixth streets, and over the bed of which if, in a continuous line, the improvement intersected. There was to be no intersection at Eighty-sixth street; the improvement stopping at the lino of that street, and, therefore, not cutting it at all.
To intersect, is to cut, divide or cross mutually. Two lines are said to intersect when they cross each other, having a point in common. The etymology of the word makes this moro apparent, being enter, between, and seco, to cut — Worcester’s Dictionary. If the resolution had provided for the improvement to the northerly side of Eighty-sixth street, or to and including Eighty-sixth street, the intersection would have occurred, but it did not. It was to Eighty-sixth street, and, when the point indicated was reached, its power was spent. This fact did not limit the area of assessment, doubtless, to the boundary lines given; but the notice *349to tbe petitioners was deficient, because it did not describe the limits of the assessment so as to embrace his property, and he was not properly advised of its imposition. It followed and repeated the language of the resolution, which was not enough. (See Laws 1841, chap. 171, § 1.)
Order reversed, with ten dollars costs and disbursements.